Citation Nr: 1231144	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for S1 radiculopathy of the left lower extremity, to include as due to service-connected degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served in active duty from May 1984 to July 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for radiculopathy of the bilateral lower extremities.

In August 2010, the Board remanded the issue of entitlement to service connection for radiculopathy of the bilateral lower extremities for additional development, to include obtainment of any ongoing and outstanding relevant treatment records and any records from the Social Security Administration (SSA).  The requested development was completed and the remand orders were substantially complied with.  

A March 2012 rating action granted service connection for S1 radiculopathy of the right lower extremity.  This is considered a full grant of the benefit sought, thus, service connection for radiculopathy of the right lower extremity is no longer for consideration by the Board.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  Review of the Virtual VA electronic claims folder shows that it does not contain any additional pertinent information or evident to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that he is entitled to service connection for S1 radiculopathy of the left lower extremity, to include as due to service-connected degenerative joint disease (DJD) of the lumbar spine.

The Veteran's service treatment records show no diagnoses or finding of radiculopathy of the left lower extremity.  They do show, however, that he complained of left foot pain and numbness following physical activity in March 1985, which was diagnosed as a possible pinched nerve.  In May 1985, he complained of low back pain without radiation to his lower extremities.  In January 1988, he complained of back pain with a burning sensation radiating down his legs.  Physical examination was negative for any neurofocal deficit and he was diagnosed with mechanical low back pain.  Subsequently in January 1988, he explicitly denied experiencing radiating pain or paresthesia from his low back to his lower extremities.  A January 1988 Medical Evaluation Board Examination showed complaints of tenderness in the lumbar paraspinal muscles and bilateral knee pain with certain physical activities.  

Post-service VA treatment records and dating from October 1995 show complaints of low back pain with intermittent and inconsistent complaints and denials of radiation of pain and numbness from the low back to solely the right lower extremity, and at times, to the bilateral lower extremities.  Motor function of the bilateral lower extremities has been found to be normal on most occasions with intermittent and inconsistent findings of decreased or normal motor function of the lower extremities, as well as intermittent and inconsistent findings of sensory loss and decreased pulses of the bilateral feet.  In this regard, the Board notes that the Veteran's credibility regarding complaints of pain and numbness radiating from his low back to his left lower extremity is in question given the inconsistencies of such complaints and multiple findings of questionable effort on examination in March 2002, symptom magnification on examination in November 2004, and malingering on VA examination in October 2005.  To the contrary, during a December 2009 VA spine examination, the Veteran denied radiation of pain and numbness to his lower extremities and Hoffman's testing showed no evidence of malingering on examination.  On that occasion, physical examination revealed normal motor function, sensation, and reflexes of the lower extremities and the examiner diagnosed a lumbosacral spine strain with some evidence of degenerative joint disease at L4-5 without significant evidence for radiculopathy.

In January 2006, however, electromyography and nerve conduction velocity testing (EMG-NCV) testing due to complaints of right leg paresthesia showed mild electrical evidence suggestive of right S1 radiculopathy, however, most symptoms clinically suggested meralgia paresthetica.  It is unclear whether EMG-NCV testing of the left lower extremity was performed.  

In January 2012, the Veteran underwent a peripheral nerves VA examination whereby the examiner opined that the Veteran's previously diagnosed S1 radiculopathy is at least as likely as not proximately due to or a result of his service-connected back condition.  He stated that meralgia was less likely than not related to the service-connected back condition because symptoms related to meralgia paresthetica are usually due to obesity and tight clothing and correlate to nerve roots involving L2-3, not S1.  In a February 2012 addendum opinion, the examiner clarified that at the present time, there was no medical evidence indicating that the Veteran has S1 radiculopathy of his left lower extremity.  He stated that the Veteran's symptoms of radicular pain from the low back had been noted to be mainly of the right lower extremity and prior EMC-NCV study indicated a mild S1 right lower extremity radiculopathy.  He stated that the Veteran had not undergone an EMG-NCV study of the left lower extremity.  

Because it is unclear whether the Veteran has undergone EMG-NCV testing of his left lower extremity, and his reported symptoms may be suggestive of the claimed disability, the Board finds that a new VA peripheral nerves examination and opinion with EMG-NCV testing of the left lower extremity is necessary for a determination as to whether the Veteran has a current radiculopathy disability of his left lower extremity, and if so, whether it may be related to in-service complaints of foot pain and numbness in March 1985, low back pain with radiation to the lower extremities in May 1985, and back pain with burning sensation radiating down the legs in January 1988, or to service-connected degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Prior to arranging for the VA examination requested herein, the RO/AMC should obtain any outstanding records of VA treatment, along with any other outstanding records of post-service treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for low back pain with complaints of radiation of pain and paresthesia to his left lower extremity dating since August 2010.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

Also request VA treatment records, if any, to include the January 2006 EMG-NCV testing report and all neurological treatment records and evaluations of low back pain with radiation to the lower extremities dating since August 2010 from the Tampa, Orlando, and Daytona Beach VA Medical Centers. 

Appropriate efforts must be made to obtain all available private treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Following the development requested above, schedule the Veteran for a VA peripheral nerves examination with EMG-NCV testing of the left lower extremity to determine the nature and extent of any neurological disorder of the left lower extremity, and to obtain an opinion as to whether any diagnosed neurological disorder of the left lower extremity, if found, is possibly related to active service, to include in-service complaints of foot pain and numbness following physical activity in March 1985, low back pain with radiation to the lower extremities in May 1985, and low back pain with burning sensation radiating down the legs in January 1988, with subsequent denial of pain or paresthesia of the lower extremities in January 1988 during active service, or to service-connected degenerative joint disease of the lumbar spine.  The claims file, to include any treatment records contained in Virtual VA, must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests or studies necessary, to include EMG-NCV testing of the left lower extremity, must be conducted and the results should be reported in detail.

Following review of the claims file, to include any records contained in Virtual VA, and examination of the Veteran, the examiner should state any diagnosis of the left lower extremity found on examination and opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any diagnosis is related to any incident of service, including the aforementioned complaints of low back pain with radiation to the lower extremities during service or to service-connected degenerative joint disease of the lumbar spine.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's, competent lay reports must be considered in formulating the requested opinion.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms. 

If alternative causes for any diagnosis of the left lower extremity are identified, they should be stated.  The examiner should also discuss, as relevant, findings on the March 2002, November 2004, October 2005, and December 2009 VA spine and joint examinations and the January 2012 VA peripheral nerves examination and April 2012 addendum opinion of record, as well as findings that there was no significant evidence of radiculopathy on examination in December 2009 and January 2012.  

The examiner must provide a thorough rationale for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


